DETAILED ACTION
This office action is in response to the amendments to the claims filed on 13 December 2022.  Claims 1, 3 – 12 are pending and currently being examined.  Claim 13 is currently withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 13 are objected to because of the following informalities:
In Re Claim 10, it is suggested that the phrase “the crowning” be replaced with the phrase --the at least one crowning--.
In Re Claim 13, the status identifier for this claim should be “Withdrawn”, since it relates to a non-elected invention (see 37 CFR 1.121 (c), MPEP 714).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the limitation "the crowning" in Lines 14, 17, 18 and 19. There is insufficient antecedent basis for this limitation in the claim. For the purpose of prior art analysis, the phrase --the at least one crowning-- will be assumed instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopf (US Patent 3,787,148 A).

    PNG
    media_image1.png
    660
    634
    media_image1.png
    Greyscale


Annotated Figure 1 of Kopf


    PNG
    media_image2.png
    673
    714
    media_image2.png
    Greyscale

Annotated Figure 3 of Kopf
In Re Claim 12, Kopf discloses an orbital pump (Figures 1 and 3) for delivering liquid medium (Column 2, Lines 5 – 10) by means of a rotational movement (of rollers 10, 11), comprising:
a hydraulic housing (defined by the square outline/border best seen in annotated Figure 1 above) surrounding a hydraulic chamber (see annotated figure above) in a fluid-tight 
at least one membrane unit (tube 30 is flexible – see Column 2, Line 5; therefore the wall of the tube reads on a flexible membrane) which can be actuated to effect pumping (Column 2, Lines 9 – 10), and which is arranged inside the hydraulic chamber (see annotated figure above) in flat contact (when the tube is pressed by the rollers) with an inner jacket surface (40) of the hydraulic housing (see annotated figure above) (Column 2, Lines 5 – 6 and Figure 3),
an inlet (see upward pointing arrow in Figure 1) and an outlet (see downward pointing arrow in Figure 1) provided in the hydraulic housing (see annotated figure above) (Column 2, Line 10 and Figure 1); and
wherein the orbital pump device is designed to incorporate at least one crowning (60, 61) at the inner jacket surface (40) for defining a radial gap (see annotated figure above) between the membrane unit (30) and the inner jacket surface (40) (Column 2, Lines 26 – 29 and Figure 3).


Claims 1, 3, 4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishigaki (PG Pub US 20160061198 A1).

In Re Claim 1, Ishigaki discloses an orbital pump device (Figures 15 – 19 embodiment only) set up to deliver liquid medium by a rotational movement of an of an actuating eccentric (552), the orbital pump comprising: a hydraulic housing (52) 

    PNG
    media_image3.png
    572
    1121
    media_image3.png
    Greyscale

Annotated Figure 19 of Ishigaki
further wherein the radial gap defined by the at least one crowning is sickle-shaped, shrinking tangentially and tapering tangentially (annotated Figure 19 above); wherein a compensation geometry that increases a volume of the hydraulic chamber (represented by the volume of the sickle shape) is provided in circumferential sections by means of the at least one crowning (521b); wherein the at least one crowning (521b) has, halfway along the circumferential extension thereof (where the axis of symmetry is), the largest radial depth; and wherein the crowning is symmetrical in the circumferential direction (paragraphs [0135] – [0149], Figures 15 – 19).

    PNG
    media_image4.png
    713
    602
    media_image4.png
    Greyscale

Annotated Figure 19 of Ishigaki
In Re Claim 3, Ishigaki further discloses that a curvature radius of the at least one crowning (521b) varies as a function of a circumferential position at a respective transition (in the annotated figure above, the small red arrow represents a convex curvature at the inner jacket surface, the longer red arrow represents concave curvature of the crowning, therefore the curvature must vary at the transition from the crowning to 

In Re Claim 4, Ishigaki further discloses that the at least one crowning (521b) is formed along an entire longitudinal extension of the membrane unit (any part of the membrane 20 that spans a crowning 521b could be considered a longitudinal extension).

In Re Claim 8, Ishigaki further discloses that the membrane unit (20) is ring-shaped (the tube 20 extends around the inner jacket in a ring shape from the inlet to the outlet) and is supported by means of a membrane support (53) located inside the membrane unit (20), which surrounds the eccentric (552) of the orbital pump device (see Figure 15); and wherein the inner jacket surface is cylindrical (best seen in Figure 17, also see paragraph [0141]: “arc shape”).

In Re Claim 10, Ishigaki further discloses that the at least one crowning (521b) is provided exclusively at the inner jacket surface.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck (PG Pub US 20160153450 A1) in view of Ishigaki (PG Pub US 20160061198 A1).

In Re Claims 1 and 11, Bruck discloses an orbital pump device (2) set up to deliver liquid medium (in tank 28, see paragraph [0061]) by a rotational movement of an actuating eccentric (22), the orbital pump device comprising: 
a hydraulic housing (3) surrounding a hydraulic chamber (8) in a fluid-tight manner (the hydraulic chamber must be sealed in order for the pump to work); 
at least one membrane unit (7) which can be actuated to effect pumping (paragraph [0058]) and which is arranged inside the hydraulic chamber (8) in flat contact (at 9) with an inner jacket surface (15) of the hydraulic housing (3) (paragraph [0063] and Figure 1); 
an inlet (4), which is provided in the hydraulic housing (3) and which provides a hydraulic connection to the hydraulic chamber (8) in order to introduce the medium (paragraph [0058] and Figure 1);

Bruck does not disclose a crowning.
However, Ishigaki discloses at least one crowning (521b) is provided at the inner jacket surface and/or at the membrane unit (20) in such a way that a radial gap (521b, Figure 19) between the membrane unit (20) and the inner jacket surface is defined by means of the at least one crowning (521b) in a circumferential section of less than 180°, 

    PNG
    media_image3.png
    572
    1121
    media_image3.png
    Greyscale

Annotated Figure 19 of Ishigaki
further wherein the radial gap defined by the at least one crowning is sickle-shaped, shrinking tangentially and tapering tangentially (annotated Figure 19 above); wherein a compensation geometry that increases a volume of the hydraulic chamber (represented by the volume of the sickle shape) is provided in circumferential sections by means of the at least one crowning (521b); wherein the at least one crowning (521b) has, halfway 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the inner jacket surface of Bruck to incorporate at least one crowning as taught by Ishigaki so that the membrane unit can be squeezed even with a smaller force (paragraph [0157] of Ishigaki).
In the modified apparatus, the crowning (521b of Ishigaki adjacent to the inlet inside 522) is provided exclusively in an arrangement in hydraulic communication with the inlet (4 of Bruck); or the crowning (521b of Ishigaki adjacent to the outlet inside 522) is provided exclusively in arrangement in hydraulic communication with the outlet (5 of Bruck).

Allowable Subject Matter
Claims 5 – 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for indicating Allowable Subject Matter
In Re Claim 5, Ishigaki is the closest prior art, but it does not disclose a ratio of gap size to nominal diameter.  Kapadia discloses at least one crowning (72 - between 
In Re Claim 6, Ishigaki is the closest prior art, but it does not disclose that the crowning starts at the inlet or extends to the outlet with a circumferential overlap of maximally 25 % of an absolute circumferential extension of the crowning.  Kapadia discloses the at least one crowning (72 - between 68 and “P” and has radius r2 – see Figure 3) is arranged in an arrangement in hydraulic communication with the inlet (52, Figure 1), and wherein the crowning (72) extends, in the circumferential direction, starting at the inlet (52) with a circumferential overlap of maximally 25% of an absolute circumferential extension of the crowning (Figure 3 depicts circumferential extension of 90°, the circumferential extension of inlet 52 is clearly less than 25 % of 90°) (Column 3, Lines 61 – 65 and Column 4, Lines 41 – 48).  The crowning of Kapadia is for a compressor, not for an eccentric driven pump, therefore Kapadia is non-analogous art to Ishigaki, and Ishigaki cannot be combined with Kapadia to arrive at the claimed invention without the benefit of Applicant’s disclosure.
In Re Claim 7, Ishigaki is the closest prior art, but it does not disclose that the crowning overlaps the inlet or outlet by 5 to 20 degrees circumferential angle.  Kapadia discloses the at least one crowning (72 - between 68 and “P” and has radius r2 – see Figure 3) extends at a circumferential angle in a range from 5 to 120° (Figure 3 shows approx. 90° which is in the claimed range) wherein an interface between the membrane unit and the inner jacket `surface (see point of contact between 24 and 32 in Figure 1) is divided into four circumferential sections of equal size (i.e each section is a 90° quadrant), wherein the at least one crowning (72) extends in only one circumferential section (Figure 3 shows approx. 90° for the extension of the crowning – therefore it is in only one circumferential section); wherein the at least one crowning extends at least over 90° circumferential angle to at most 100° (the circumferential angle is approx. 90° and is therefore in the claimed range) and thereby overlaps the inlet (52, the inlet is in the same quadrant section as the crowning).  Figure 1 shows that the circumferential extent of the inlet (52) is clearly between 5 to 20° circumferential angle as shown in Figure 1 (Column 3, Lines 61 – 65 and Column 4, Lines 41 – 48).  The crowning of Kapadia is for a compressor, not for an eccentric driven pump, therefore Kapadia is non-analogous art to Ishigaki, and Ishigaki cannot be combined with Kapadia to arrive at the claimed invention without the benefit of Applicant’s disclosure.
In Re Claim 9, Ishigaki is the closest prior art, but it does not disclose the ratio of the gap to the nominal radius.  Kapadia discloses at least one crowning (72), wherein the ratio of a radial extent (the gap of 0.26 mm disclosed in Column 4, Line 38 plus the nominal radius) of the at least one crowning (72) to the nominal radius (radius is disclosed as 80 mm in Column 4, Line 14) of the membrane unit (24) lies in the range 


Response to Arguments
Applicant has argued on Page 8 of Applicant’s response that “Although Kopf shows a peristaltic pump, the geometric configuration of the crowning in terms of circumferential symmetry and tangential inlet and outlet is not disclosed, so that Kopf does not and cannot anticipate nor defeat the novelty of the present claimed invention”.
Examiner’s Response: Claims 1 and 12 do not recite any limitations related to a tangential inlet and outlet.  Further, Claim 12 does not recite circumferential symmetry.  Note that the amendments to Claim 1 have overcome the anticipation rejection of this claim based on the Kopf reference.


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Van Der Sluis (US Patent 6,699,025 B1) discloses (in Figures 1 and 3) a hydraulic housing (2) surrounding a hydraulic chamber (13) with an inner jacket surface (2a) that has at least one crowning (Figure 3 shows two portions of constant radius/curvature: p1d and p2b, one 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746      

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746